DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 4/18/22. As directed by the amendment: claims 1 and 14-15 have been amended, claims 2, 7, 10 and 13 have been canceled, and new claim 16 has been added. Thus, claims 1, 3-6, 8-9, 11-12 and 14-16 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow reducer arranged upstream of the central shut-off valve, as in claim 16, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner et al. (2013/0220317) in view of Meckes et al. (2003/0196707), Wilkinson et al. (2014/0137859), McNeirney (2005/0257790), Kawashima et al. (2015/0141887) and Cannon (7,588,032). 
Regarding claim 1, in fig. 1 Rittner discloses an emergency oxygen supply for passengers in an aircraft, with an oxygen source 10 and with a plurality of pulse breathing masks (50a, 50b, 50c) which are connected to the oxygen source via conduits (21, 31, 41a-c, 51a-c), with an auxiliary conduit (61a and 61b) which connects the oxygen source 10 to the plurality of breathing masks whilst bypassing the conduits and which in each case is connected to the respective pulse breathing mask themselves, wherein the auxiliary conduit is connected to the oxygen source via a central shut-off valve 60 which is switched to open in the non-actuated condition ([0038] opens at a predetermined excess pressure when other valves are non-acutated), but is silent regarding an individual shut-off valve which in the non-actuated condition is switched to block is provided in each conduit to one of the plurality of breathing masks, with an impulse breathing control for actuating each individual shut-off valve. However, in fig. 1 Meckes teaches an individual shut-off valve 82 which in the non-actuated condition is switched to block is provided in each conduit to a breathing mask [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Rittner’s lines 41a-41c with the addition of shut-off valves upstream of throttles 40a-40c, as taught by Meckes, for the purpose of providing further control to the individual lines. The modified Rittner is silent regarding an impulse breathing control for actuating each individual shut-off valve. However, in fig. 2 Wilkinson teaches an impulse breathing control for actuating an individual shut-off valve ([0068] individual supply valve 160 is actuated by controller 400 based on onset of inhalation of the user as assessed by pressure sensor 194). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s individual shut-off valves with valves that actuate based on onset of inhalation and the addition of a pressure sensor, as taught by Wilkinson, for the purpose of providing oxygen to a user as needed. The modified Rittner discloses that the individual shut-off valves are electromagnetically actuated and are currentless in the non-actuated condition ([0068] Wilkinson teaches that the individual supply valve 160 is electromagnetically actuated and are currentless in the non-actuated condition since it is closed until inhalation is detected), but is silent regarding that the central shut-off valve is electromagnetically actuated and is currentless in the non-actuated condition. However, McNeirney teaches a central shut-off valve 17 that is electromagnetically actuated and is currentless in the non-actuated condition (normally open solenoid valve 17 bypasses the system in the event of power failure or a system flow obstruction [0024]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s central valve with an electromagnetically actuated valve and is currentless in the non-actuated condition, as taught by McNeirney, for the purpose of providing an alternate safety valve having the predictable results of providing gas to a user upon failure in the system ([0038] Rittner, [0024] McNeirney). The modified Rittner is silent regarding that the central shut-off valve is designed as a self-holding impulse-controlled magnet valve. However, Kawashima teaches a self-holding impulse-controlled magnet valve ([0007] “The first electromagnetic valves are self-holding electromagnetic valves that maintain either the first or second position assumed thereby when a supply voltage to the first electromagnetic valves drops below a given value even after the supply voltage to the first electromagnetic valves has dropped below the given value”). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s electromagnetically actuated valve that is currentless in the non-actuated condition with a self-holding impulse-controlled magnet valve that is currentless in the non-actuated condition, as taught by Kawashima, for the purpose of providing an alternate safety valve having the predictable results of providing gas to a user upon failure in the system ([0038] Rittner, [0024] McNeirney, [0007] Kawashima). The modified Rittner discloses that when the impulse-controlled magnet valve is in designated operation when there is a supply of electricity, the impulse-controlled magnet valve only initially requires energy on being switched-on, wherein as soon as a power supply fails, the impulse-controlled magnet valve is interrupted and the valve falls back into the non-actuated, opened condition ([0007] Kawashima), a pressure sensor (194 Wilkinson) for detecting an inhalation phase is assigned to each breathing mask and is electrically and/or data-connected to the impulse breathing control ([0068] Wilkinson), that the impulse breathing control is electrically and/or data-connected to a pressure sensor (194 Wilkinson), but is silent regarding that the pressure sensor detects the cabin pressure. However, Cannon teaches individual shut-off valves 24 that are actuated based on a user’s breathing (Col. 5, ll. 40-43) as well as cabin pressure (Col. 3, ll. 51-64). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s individual shut-off valves with the addition of cabin pressure sensors, as taught by Cannon, for the purpose of providing an appropriate amount of oxygen depending on cabin pressure. The modified Rittner discloses that the individual shut-off valves are each controlled by the impulse breathing control based at least on the pressure which is detected by the pressure sensor or pressure switch and the pressure sensor (Cannon, Col. 5, ll. 40-43, Col. 3, ll. 51-64).
Regarding claim 3, the modified Rittner discloses that which the individual shut-off valves are on/off valves (82, [0016] Meckes, [0068] Wilkinson).
Regarding claim 6, the modified Rittner discloses a nozzle (40a-40c) is preferably arranged downstream of each shut-off valve seen in a flow direction (Fig. 1, Meckes).
Regarding claim 8, the modified Rittner discloses that the impulse breathing control is electrically and/or data-connected to a pressure sensor for detecting a cabin pressure (Col. 3, ll. 51-64, Cannon). 
Regarding claim 9, the modified Rittner is silent regarding that the oxygen source is formed by at least compressed oxygen bottle with a pressure reduction valve which is arranged downstream. However, Cannon teaches a compressed oxygen bottle 38 with a pressure reduction valve 40 which is arranged downstream. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s oxygen concentrator with a compressed oxygen bottle and downstream pressure reduction valve, as taught by Cannon, for the purpose of providing an alternate oxygen source having the predictable results of providing oxygen to a user.
Regarding claim 11, the modified Rittner discloses an aircraft with an emergency oxygen supply according to claim 1 (abstract, Rittner).
Regarding claim 12, the modified Rittner discloses that the central shut-off valve is activated to block in normal emergency operation as long as an electricity supply or emergency electricity supply exists (when pressure is below a threshold, Rittner), wherein in normal emergency operation, the individual shut-off valves of the activated pulse breathing masks are controlled by the associated impulse breathing control ([0068] Wilkinson).
Regarding claim 15, the modified Rittner is silent regarding that the oxygen source is formed by at least compressed oxygen bottle with a pressure reduction valve which is arranged downstream. However, Cannon teaches a compressed oxygen bottle 38 with a pressure reduction valve 40 which is arranged downstream. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s oxygen concentrator with a compressed oxygen bottle and downstream pressure reduction valve, as taught by Cannon, for the purpose of providing an alternate oxygen source having the predictable results of providing oxygen to a user.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson, McNeirney, Kawashima, and Cannon, as applied to claim 1 above, in further view of Gray (4,449,524).
Regarding claim 4, the modified Rittner is silent regarding that a flow reducer is arranged upstream or downstream of the central shut-off valve. However, in fig. 2 Gray teaches an oxygen supply system in which a bypass flow reducer 36 is arranged downstream of the central shut-off valve 34 (Col. 4, ll. 48-54). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s central shut-off valve with a flow reducer downstream of the central shut-off valve, as taught by Gray, for the purpose of providing further flow adjustment.
Regarding claim 5, the modified Rittner discloses that the flow reducer is a nozzle (orifice 36, Gray) which is preferably arranged downstream of the central shut-off valve seen in the through-flow direction (Fig. 2, Gray).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rittner, Meckes, Wilkinson, McNeirney, Kawashima, and Cannon, as applied to claim 1 above, in further view of Brichetto (2007/0107727).
Regarding claims 14 and 16, the modified Rittner is silent regarding a flow reducer that is arranged upstream of the central shut-off valve. However, in fig. 3 Brichetto teaches an oxygen supply system in which a pressure regulator 44 is arranged uptream of a central shut-off valve 42 [0025-0026]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Rittner’s central shut-off valve with a flow reducer upstream of the central shut-off valve, as taught by Brichetto, for the purpose of providing further flow adjustment.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. Applicant argued that the current references do not teach the claimed limitations. Examiner disagrees as evidenced by the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785